EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fei Shen, Reg. No. 68,520 on Jan 7, 2022.
The application has been amended as follows: 
Please enter the claim set of 12/8/2021 and further amend the entered claims 1,3,4,9,10,12 and 13 of 12/8/2021 as shown below, wherein underline is addition and [[brackets]] is deletion.













training a siamese network-based classification model by using preset classes of training images; 
testing classification results from the siamese network-based classification model by using verification images to determine nonsimilar image pairs in the verification images; 
determining similar image pairs based on the training images; 
optimizing the siamese network-based classification model based on the similar image pairs and the nonsimilar image pairs; and 
acquiring image features by using the optimized classification model; 
wherein testing classification results from the siamese network-based classification model by using verification images to determine nonsimilar image pairs in the verification images comprises: 
classifying the verification images by using the siamese network-based classification model to obtain a confusion matrix; 
performing clustering analysis on the confusion matrix to determine confusable classes; and 
constructing the nonsimilar image pairs in the verification images based on the determined confusable classes.




1, wherein classifying the verification images by using the siamese network-based classification model to obtain a confusion matrix comprises: 
classifying the verification images by using the siamese network-based classification model to obtain a predicted class of each of the verification images; and 
constructing the confusion matrix according to a genuine class and the predicted class of each of the verification images, 
wherein for each of rows in the confusion matrix, a value of each column in the row is a quantity of verification images which are in a class corresponding to the row and classified into different classes.  
4. (Currently amended) The method according to claim [[2]] 1, wherein performing clustering analysis on the confusion matrix to determine confusable classes comprises: 
performing spectral clustering analysis on the confusion matrix to obtain a plurality of clusters, wherein each of the plurality of the clusters comprises at least one class; and 
determining classes in a cluster that comprises at least two classes as the confusable classes.  





9. (Currently amended) An electronic device, comprising: 
a memory, 
a processor, and 
computer programs stored in the memory and executable by the processor,
wherein the processor executes the computer programs to implement operations comprising: 
training a siamese network-based classification model by using preset classes of training images; 
testing classification results from the siamese network-based classification model by using verification images to determine nonsimilar image pairs in the verification images; 
determining similar image pairs based on the training images; 
optimizing the siamese network-based classification model based on the similar image pairs and the nonsimilar image pairs; and 
acquiring image features by using the optimized classification model; 
wherein the operation of testing classification results from the siamese network-based classification model by using verification images to determine nonsimilar image pairs in the verification images further comprises: 
classifying the verification images by using the siamese network-based classification model to obtain a confusion matrix; 
performing clustering analysis on the confusion matrix to determine confusable classes; and 
constructing the nonsimilar image pairs in the verification images based on the determined confusable classes.  




















10. (Currently Amended) A non-transitory computer readable storage medium storing computer programs, wherein the programs are executed by a processor to implement operations comprising: 
training a siamese network-based classification model by using preset classes of training images; 
testing classification results from the siamese network-based classification model by using verification images to determine nonsimilar image pairs in the verification images; 
determining similar image pairs based on the training images; 
optimizing the siamese network-based classification model based on the similar image pairs and the nonsimilar image pairs; and 
acquiring image features by using the optimized classification model; 
wherein testing classification results from the siamese network-based classification model by using verification images to determine nonsimilar image pairs in the verification images comprises: 
classifying the verification images by using the siamese network-based classification model to obtain a confusion matrix; 
performing clustering analysis on the confusion matrix to determine confusable classes; and 
constructing the nonsimilar image pairs in the verification images based on the determined confusable classes.  


12. (Currently amended) The electronic device according to claim [[11]] 9, wherein the operation of classifying the verification images by using the siamese network-based classification model to obtain a confusion matrix further comprises:
classifying the verification images by using the siamese network-based classification model to obtain a predicted class of each of the verification images; and
constructing the confusion matrix according to a genuine class and the predicted class of each of the verification images, 
wherein for each of rows in the confusion matrix, a value of each column in the row is a quantity of verification images which are in a class corresponding to the row and classified into different classes.  
13. (Currently amended) The electronic device according to claim [[11]] 9, wherein the operation of performing clustering analysis on the confusion matrix to determine confusable classes further comprises: 
performing spectral clustering analysis on the confusion matrix to obtain a plurality of clusters, wherein each of the plurality of the clusters comprises at least one class; and 
determining classes in a cluster that comprises at least two classes as the confusable classes.  





Response to Amendment
The after final amendment was received 12/8/2021 and is “OK TO ENTER”. Claims 1,3-7,9,10 and 12-16 are pending wherein claims 1,3,4,9,10,12 and 13 are further amended via the above EXAMINER’S AMENDMENT. 
Response to Arguments
Applicant’s arguments, see remarks, pages 7,8, filed 12/8/21, with respect to 35 USC 103 have been fully considered and are persuasive.  
The 35 USC 103 rejection of claims 1-4 and 7, starting page 13, in the Office action of 10/26/21 has been withdrawn. 
The 35 USC 103 rejection of claims 9,16 and 10, starting page 35, in the Office action of 10/26/21 has been withdrawn. 
Thus all 35 USC 103 rejections of claims 1-7 and 9-16 are withdrawn. 
Allowable Subject Matter
Claims 1,3-7,9,10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as discussed in said applicant’s remarks of 12/8/21, pages 7,8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667